Title: To Thomas Jefferson from Mary Jefferson Eppes, 8 December 1797
From: Eppes, Mary Jefferson
To: Jefferson, Thomas


                    
                        Dear Papa
                        Chestnut Grove December the 8th 1797
                    
                    The fortnight that I spent at Eppington was so taken up in recieving and returning visits, that it was out of my power while there, to write to you. After a safe Journy down, we arrived in perfect health all, my ancle so much mended that I had no further use for my stick, and except a great weakness which I still feel when I attempt to exert it, it is quite well. We left them yesterday, all well except Betsy Eppes, who came here with us on her way to Petersburg, where she is gone with her brother to have a tooth drawn which the doctors suppose occasion the swelling in her jaw. I found my aunt suffering with hers, tho much easier than it has been, she is well otherwise. My uncle Bolling is much as usual, in a state of constant intemperance allmost, he is happy only with his glass in his hand, he behaves tho’ much better to my aunt than he did, and appears to desire a reconciliation with her, and I think could she hide her resentment of his past behaviour to her, she might render her situation much more comfortable than it is. I shall return to Eppington in a day or two, where I shall spend the time that is not taken up in visiting Mr. Eppes relations; and where, as much happiness as I can feel, seperated from you and my dearest sister I experience, in the kind attentions, and affectionate behaviour, of the whole family and which to merit will be my endeavour through life. Adieu My Dear Papa. My Aunt has sent to me to join the company which is here. Adieu once more. Your most affectionate daughter
                    
                        M E
                    
                    
                        I have enclosed the size of the christal of my watch and must beg you to get one for I have not been able to find one large enough in Petersburg or Richmond.
                    
                